

	

		II

		109th CONGRESS

		1st Session

		S. 1228

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 13, 2005

			Ms. Cantwell introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Higher Education Act of 1965

		  to modify the computation of eligibility for certain Federal Pell Grants, and

		  for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Federal Pell Grant Eligibility

			 Clarification Act of 2005.

		2.Consideration of

			 current year circumstancesSection 480(a) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1087vv(a)) is amended—

			(1)in paragraph (1), by striking

			 paragraph (2) and inserting paragraphs (2) and

			 (3); and

			(2)by adding at the end the following:

				

					(3)Consideration

				of current year circumstances for certain Pell grant awards

						(A)In

				generalIf a student is a

				resident of a State that is in an extended benefit period (as determined under

				subparagraph (C)), then for purposes of calculating total income under

				paragraph (1) for a student seeking assistance under subpart 1 of part A, the

				Secretary shall reduce the student’s total income by an amount by which—

							(i)the adjusted gross income plus untaxed

				income and benefits for the preceding tax year minus excludable income (as

				defined in subsection (e)), exceeds

							(ii)the projected gross income plus untaxed

				income and benefits for the current tax year minus the projected excludable

				income (as defined in subsection (e)).

							(B)Anti-fraud

				proceduresThe Secretary

				shall establish procedures to ensure that computations made pursuant to

				subparagraph (A) are not fraudulent.

						(C)Extended

				benefit periodFor purposes

				of subparagraph (A), a State shall be considered to be in an extended benefit

				period if—

							(i)such a period is then in effect for such

				State under the Federal-State Extended Unemployment Compensation Act of 1970;

				or

							(ii)such a period would then be in effect for

				such State under such Act if section 203(d) of such Act were applied as if it

				had been amended by striking 5 each place it appears and

				inserting

				4.

							.

			

